—Order, Family Court, New York County (Leah Marks, J.), entered September 10, 1993 which, insofar as appealed from, denied respondent’s motion to dismiss petitioner’s objections to the Hearing Examiner’s order of June 23, 1993, unanimously affirmed, with costs.
We reject respondent’s argument that the Family Court is without authority to overlook or fashion a cure for technical defects in the filing of objections pursuant to Family Court Act § 439 (e). Here, petitioner’s attorney made a good faith attempt to comply with the statute, and any prejudice to respondent was cured by vacating the order entered upon petitioner’s objections and giving respondent the opportunity to respond thereto. Concur—Sullivan, J. P., Carro, Ellerin, Kupferman and Asch, JJ.